 8:20-cv-00271-RGK-PRSE Doc # 17 Filed: 04/12/21 Page 1 of 3 - Page ID # 327




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ADRIAN MARTINEZ,

                   Petitioner,                             8:20CV271

      vs.
                                               MEMORANDUM AND ORDER
DON WHITMIRE,           Acting    Hospital
Administrator,

                   Respondent.

ADRIAN MARTINEZ,

                   Petitioner,                             8:20CV272

      vs.
                                               MEMORANDUM AND ORDER
DON WHITMIRE,           Acting    Hospital
Administrator;

                   Respondent.


       This matter is before the court on Petitioner’s motion for copies. (Filing 15,
Case No. 8:20CV271; Filing 16, Case No. 8:20CV272.)1 Petitioner asks the court
to provide him a copy of his 76-page Memorandum of Law (filing 14) filed on
March 12, 2021. Petitioner states that he is housed in a dry cell in a maximum
security unit at the Norfolk Regional Center (“NRC”) where he is limited to “12
inches of paper . . . includ[ing] legal document materials.” (Filing 15 at CM/ECF p.
1.) Petitioner further states he is entitled to free legal photo copies as an indigent
pro se litigant under NRC policy, but that he was unable to obtain a photo copy of
his Memorandum of Law before sending it to the court because, as best the court

      1
       Unless otherwise specified, citations to the record are to the lead case,
8:20CV271.
 8:20-cv-00271-RGK-PRSE Doc # 17 Filed: 04/12/21 Page 2 of 3 - Page ID # 328




can tell, he did not trust the staff made available to him to provide him with copies
and “the treatment program manager, Kris Boe Simmons, . . . refused to approve
and assign a qualified health care professional that is sufficiently competent and
trustworthy to make legal copies.” (Id. at CM/ECF p. 2.)

       Pursuant to 28 U.S.C. § 2250,

       If on any application for a writ of habeas corpus an order has been
       made permitting the petitioner to prosecute the application in forma
       pauperis, the clerk of any court of the United States shall furnish to
       the petitioner without cost certified copies of such documents or parts
       of the record on file in his office as may be required by order of the
       judge before whom the application is pending.

        While Petitioner has been granted leave to proceed in forma pauperis, he is
still required to demonstrate a need for the copies he requests. See Cassidy v.
United States, 304 F. Supp. 864, 867–68 (E.D. Mo. 1969), aff'd, 428 F.2d 585 (8th
Cir. 1970) (“The matter of granting a motion to produce copies of documents
under section 2250, and if granted, what copies are to be furnished, is within the
discretion of the court. Congress did not intend that documents should be furnished
without a showing of need.”). The court has summarized and condensed
Petitioner’s habeas claims in its progression order (filing 16) entered this same date
and considered Petitioner’s Memorandum of Law in doing so. Thus, all parties are
aware of the claims at issue and this matter will proceed in accordance with the
progression order. Upon careful consideration and given the stage of the
proceedings, the court concludes that Petitioner has not demonstrated a need for a
copy of his Memorandum of Law.2




       2
         Petitioner is, of course, free to contact this court’s clerk’s office to determine the
proper method for requesting and paying for copies. See NEGenR 1.3(a)(1)(A)(iii)
(“Paper and certified copies of electronically filed documents may be purchased from the
clerk for a fee collected under 28 U.S.C. § 1914.”).
                                              2
 8:20-cv-00271-RGK-PRSE Doc # 17 Filed: 04/12/21 Page 3 of 3 - Page ID # 329




      IT IS THEREFORE ORDERED that: Petitioner’s motion for copies (filing
15, Case No. 8:20CV271; filing 16, Case No. 8:20CV272) is denied without
prejudice to reassertion.

     Dated this 12th day of April, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       3
